Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on June 21, 2019.
 

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,327,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claims 1-18 of U.S. Patent No. 10,327,400 (hereinafter, "Patent"), contains every element of claim 1-20 of the instant application (hereinafter, "Instant Applicant") and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).




16/448,334
10,327,400


A method for use in identifying crosses for use in plant breeding, the method comprising:   





identifying a set of potential crosses from a data structure representative of multiple parents, each potential cross in the set of potential crosses including at least two of the multiple parents included in the data structure; 


selecting, by at least one breeding engine computing device, a subgroup of potential crosses, from the set of potential crosses, based on population prediction scores for the subgroup of potential crosses satisfying at least one threshold, each of the population prediction scores associated with a prediction of commercial success for the associated potential cross within the set of potential crosses; 


selecting, by the at least one breeding engine computing device, multiple target crosses from the subgroup of potential crosses based on a genetic relatedness of the parents in the subgroup of potential crosses; 



filtering, by the at least one breeding engine computing device, the target crosses to remove ones of the target crosses that contain undesired traits based on a set of predetermined rules and at least one associated threshold; 





selecting, by the at least one breeding engine computing device, ones of the filtered target crosses based on risk associated with the selected one of the filtered target crosses; and 



directing at least one of the selected ones of the filtered target crosses into a breeding pipeline, whereby the at least one of the selected ones of the filtered target crosses is included in a plant in a growing space of thereby providing crosses to the breeding pipeline based, at least in part, on the commercial success of the parents included in the selected ones of the filtered crosses


 

 A method for use in identifying crosses for use in plant breeding, the method comprising: 

accessing a data structure representative of multiple parents; 


identifying a set of potential crosses, each potential cross in the set of potential crosses including at least two of the multiple parents included in the data structure; 



selecting, by at least one computing device, a subgroup of potential crosses, from the set of potential crosses, based on one or more thresholds associated with population prediction scores for the set of potential crosses, each population prediction score associated with a prediction of commercial success for the associated potential cross within the set of potential crosses; 




selecting, by the at least one computing device, multiple target crosses from the subgroup of potential crosses based on a genetic relatedness of the parents in the subgroup of potential crosses; 




filtering, by the at least one computing device, the target crosses based on at least one rule, the at least one rule defining at least one threshold for at least one characteristic and/or trait of at least one of: the multiple target crosses, one of the multiple parents included in the target crosses, and a parental line of the target crosses; 


selecting, by the at least one computing device, ones of the filtered target crosses based on risk associated with the selected one of the filtered target crosses; and 



including a plant in a growing space of a breeding pipeline, the plant derived from at least one of the selected ones of the filtered target crosses.





Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Hood (U.S. Pub. No. 2011/0179020) teaches method for use in identifying crosses for use in plant breeding.  Hood (U.S. Pub. No. 2011/0179020) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show method for use in identifying crosses for use in plant breeding, the method comprising:  identifying a set of potential crosses from a data structure representative of multiple parents, each potential cross in the set of potential crosses including at least two of the multiple parents included in the data structure; 
selecting, by at least one breeding engine computing device, a subgroup of potential crosses, from the set of potential crosses, based on population prediction scores for the subgroup of potential crosses satisfying at least one threshold, each of the population prediction scores associated with a prediction of commercial success for the associated potential cross within the set of potential crosses; selecting, by the at least one breeding engine computing device, multiple target crosses from the subgroup of potential crosses based on a genetic relatedness of the parents in the subgroup of potential crosses; 

filtering, by the at least one breeding engine computing device, the target crosses to remove ones of the target crosses that contain undesired traits based on a set of predetermined rules and at least one associated threshold; selecting, by the at least one breeding engine computing device, ones of the filtered target crosses based on risk associated with the selected one of the filtered target crosses; and directing at least one of the selected ones of the filtered target crosses into a breeding pipeline, whereby the at least one of the selected ones of the filtered target crosses is included in a plant in a growing space of thereby providing crosses to the breeding pipeline based, at least in part, on the commercial success of the parents included in the selected ones of the filtered crosses and as specifically called for the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Claims 1-20 are allowed.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163